Citation Nr: 1820892	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for arteriosclerosis and hypertension.

2. Entitlement to a total rating based upon individual unemployability (TDIU).

3. Entitlement to additional compensation benefits for D.C. as an allowable dependent.

4. Entitlement to additional compensation benefits for P.C. as an allowable dependent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to November 1971 and from December 1972 to December 1973.

The claims for entitlement to a rating in excess of 10 percent for arteriosclerosis and hypertension and entitlement to a TDIU come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2005, an administrative decision determined that the Veteran's sons, P.C. and D.C., could not be added as dependents to his award.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 RO (video conference) hearing.  A hearing transcript has been associated with the claims file.

These issues were previously before the Board in April 2012 and May 2014, when they were remanded for further development.

In October 2017, the Veteran was issued a Supplement Statement of the Case which granted additional compensation benefits for D.C. from June 2, 1997, until December 27, 1998; and granted additional compensation benefits to P.C. from June 2, 1997, until December 27, 1998.  As this is only a partial grant of the benefits sought, the Board finds that the claims for additional compensation benefits for D.C. and P.C. are now properly before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Arteriosclerosis and Hypertension Increased Rating

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This disability is currently rated by analogy under the diagnostic codes for arteriosclerotic heart disease and hypertensive vascular disease.  In April 2012 and May 2014, this issue was remanded by the Board because the Veteran's record included stress tests that did not contain findings related to metabolic equivalents (METs).  A March 2011 VA cardiac Disability Benefits Questionnaire (DBQ) indicated that a diagnostic exercise test had not been conducted and estimated the Veteran's METs based upon his subjective reports.  In April 2012, the Board noted that the schedular rating criteria requires such results and as the March 2011 VA examiner did not indicate that an exercise test was medically contraindicated and none of the exceptions in 38 C.F.R. § 4.100 were present, the Veteran should be rescheduled for a stress test on remand.  In May 2014, the Board again remanded this issue, incorporating the April 2012 remand directives as they had not yet been completed.

Subsequent to the April 2012 and May 2014 Board remands, the Veteran was scheduled for a heart conditions DBQ in December 2015.  The VA examiner diagnosed the Veteran with hypertensive heart disease.  The examiner noted that an exercise stress test was not performed because the Veteran had a medical contraindication of marked obesity and other medical problems including his age and arthritis.  Interview-based METs were noted to be 5-7.  Although the examiner provided an MET estimation, she commented that the above interview-based METs were not applicable because the Veteran does not have ischemic heart disease (IHD).

The Board finds that as the rating criteria for diseases of the heart are primarily based on the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops, this issue must be remanded in order to obtain an addendum opinion clarifying the December 2015 VA examination report and the adequacy of the MET findings for rating purposes.

TDIU

As the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, it must also be remanded.

Additional Compensation for Dependents P.C. and D.C.

The Veteran has alleged that he is entitled to additional compensation for his sons as of the date he filed his claim for service connection for PTSD in June 1997.  In October 2017, additional compensation benefits were granted for the Veteran's dependent sons.

Additional benefits were granted for D.C. from June 2, 1997, the date the Veteran was assigned a 30 percent evaluation for a service-connected disability until December 27, 1998, D.C.'s 18th birthday.  The Veteran completed a Request for Approval of School Attendance (VA Form 21-674) in September 2005 indicating that D.C. was unmarried and would graduate high school after his 18th birthday.  

Additional benefits were granted for P.C. from June 2, 1997, the date the Veteran was assigned a 30 percent evaluation for a service-connected disability until June 2, 1998, the date P.C. last attended school.  In a statement received by the VA in September 2005, the Veteran indicated that P.C. has been on disability since he was 13 years old.  A review of the claims file indicates that P.C. has received Social Administration (SSA) benefits, suggesting that SSA has determined that he is disabled.

The Board finds that the issues of additional compensation for dependents P.C. and D.C. must be remanded in order to provide the Veteran with an opportunity to submit supporting evidence showing that D.C. was continuing his education past his 18th birthday, and that P.C. became permanently incapable of self-support before reaching the age of 18.

Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion from the December 2015 VA examiner regarding the December 2015 examination report to clarify the MET findings and its reliability for rating purposes in this case.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.

The examiner should address the following:

Indicate whether the interview-based MET findings from the December 2015 examination are valid for rating the Veteran's arteriosclerosis and hypertension even if the Veteran does not have IHD.

If the MET findings are not applicable in this case, please explain why.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Provide the Veteran notice of the supporting documentation required in order to determine whether or not additional compensation benefits for D.C. and P.C. are warranted in this case based on continuing education and becoming permanently incapable of self-support before reaching the age of 18.  

In regards to D.C.'s continuing education past his 18th birthday, the Veteran should be asked to provide any evidence that would show that D.C. was enrolled in school past December 27, 1998.  Such information can include but is not limited to diplomas, school transcripts showing enrollment, or any other documentation provided by the school that can show D.C.'s enrollment status and/or graduation date.

In regards to P.C. being permanently incapable of self-support before reaching the age of 18, the Veteran should be asked to provide supporting documentation.  Such information can include but is not limited to health records, SSA records, or any other outstanding documentation supporting the contention that P.C. was disabled prior to reaching the age of 18.

3. After completing the above actions, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




